Court of Claims 'jurisdiction; tort claim; injunctive or declaratory relief. — On September 30,1976 the court entered the following order:
Before Davis, Judge, Presiding, KüNzig and Benhett, Judges.
“Plaintiff’s petition was filed May 28, 1976, pursuant to an order of the Chief Judge permitting the filing without payment of the filing fee, waiving printing requirements, and deferring defendant’s answer until consideration by the court of the adequacy of the petition.
“Plaintiff recites a series of episodes beginning in September 1949 and continuing to August 1975, alleging numerous contacts with the Department of Defense, the Air Force, the FBI, the Chief of Naval Operations and the President, all directed toward his concepts of national defense on land, sea, and in the air, and his difficulties with enemy agents. He alleges, among other things, to be the originator of the. cruise missile weapons system. The thrust of the petition seems to be that plaintiff’s efforts have not been fully appreciated by the said authorities who have given him the ‘silent treatment’ and all of whom are charged by him with conspiracy, theft, and deception in misleading the American people and the Congress as to plaintiff’s weapons systems. Plaintiff’s plea for relief alleges a claim for money damages in the amount of $22 million and seeks what apparently would bo an injunction against the national leaders putting a halt to the production of first strike weapons, which have allegedly been obtained from plaintiff’s inventions. Plaintiff additionally describes his difficulties with the Postal Service and the Internal Revenue Service.
*332“It is apparent from the face of the petition that it is fatally deficient in that it does not comply with the pertinent provisions of Buie 35, for it does not cite the Act of Congress, regulation, or contract upon which the claim is founded. Defendant, therefore, is excused from filing an answer. Further, the petition does not allege a claim for which this court is empowered to grant relief. The wrongs, if any, alleged by plaintiff are tortious in nature and not within our jurisdiction. 28 U.S.C. § 1491 (1970). Also, plaintiff seeks an order stopping production of weapons. This court has no power to grant injunctive relief or to render declaratory judgments. United States v. Testan, 424 U.S. 392 (1976); United States v. King, 395 U.S. 1 (1969); Glidden Co. v. Zdanok, 370 U.S. 530, 557 (1962).
“it is therefore ordered that upon consideration of the petition and upon its own motion, without briefs or oral argument, the said petition is dismisséd.”